ACCEPTED
                                                                                        06-14-00110-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   4/13/2015 5:50:59 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-14-00110-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                           §     IN THE             TEXARKANA, TEXAS
                                         §                      4/13/2015 5:50:59 PM
VS.                                      §     8TH COURT            DEBBIE AUTREY
                                         §                              Clerk
CODY LANG THOMAS                         §     OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Cody Thomas, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Cody Thomas,

and numbered 1423904.

      3.    Appellant was convicted of THEFT PROP >=$1,500<20K.

      4.    Appellant was assessed a sentence of 20 YEARS on JUNE 18, 2015.

      5.    Notice of appeal was given on JUNE 18, 2015.

      6.    The appellate brief is presently due on April 13, 2015.

      7.    Appellant requests an extension of time of 14 days from the present
date.

        8.    No extension to file the brief has been received in this cause.

        11.   Defendant is currently incarcerated.

        12.   Appellant relies on the following facts as good cause for the requested

extension:

              Appellant’s attorney’s court schedule has prevented him from

completing the Appellant’s Brief. Appellant’s attorney requests two additional

weeks for him to prepare the Brief for filing.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        Martin Braddy Attorney at Law
                                        121 Oak Avenue
                                        Suite A
                                        Sulphur Springs, Texas 75482
                                        Tel: (903) 885-2040
                                        Fax: (903) 500-2704



                                        By: /s/ Martin Braddy
                                          Martin Braddy
                                          State Bar No. 00796240
                                          martin.braddy@verizon.net
                                          Attorney for Cody Thomas
                         CERTIFICATE OF SERVICE

      This is to certify that on April 13, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, by fax to 903-885-0640.



                                      /s/ Martin Braddy
                                      Martin Braddy